Citation Nr: 1401298	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from December 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file, including the electronic, Virtual VA claims file, and finds that additional development is required before deciding the claim.

In October 2012, a response from MD Anderson Cancer Center was received by VA, indicating that there were no records of treatment for hepatitis C for the requested dates of 1997 to 2004.  However, the response noted that the record was at Orlando Regional Medical Center.  Some records from Orlando Regional Medical Center dated as early as May 1993 are associated with records received from the Social Security Administration (SSA) in September 2007.  The AMC/RO should ask the Veteran to provide all treatment records from Orlando Regional Medical Center dated from May 1993 to the present, or authorize VA to obtain the records on his behalf.

While the claim is being remanded for additional development, the AMC/RO also should give the Veteran another opportunity to complete and submit a VA questionnaire on Risk Factors for Hepatitis. 

After attempting to obtain additional records from the Orlando Regional Medical Center and a completed risk factors questionnaire, the entire claims file should be provided to a VA physician to obtain a medical opinion regarding the likely etiology of the Veteran's hepatitis C.  Unfortunately, the medical opinion provided in July 2012 did not provide sufficient information to decide the claim.  The opinion reflects that the reviewing physician considered the Veteran's contentions regarding airgun inoculations and a blood transfusion received during military service.  However, the physician rendered a negative opinion essentially because there was no objective evidence that the Veteran's hepatitis C was caused or aggravated to any degree by his airgun inoculations and because service treatment records were silent for any objective evidence of the administration of any intravenous blood transfusions.  

The absence of any objective evidence that the Veteran's hepatitis C was caused by airgun inoculations is precisely the reason why the Board requires a medical opinion based on the evidence of record and a reviewing physician's best judgment.  In this regard the Board emphasizes that the Veteran is competent to report receiving air gun inoculations in service.  Moreover, the Board finds that the July 2012 VA medical opinion was incomplete because it did not consider all possible modes of transmission of hepatitis C.  

The Veteran seeks service connection for hepatitis C.  He contends that his hepatitis C was incurred during active service as a result of his exposure to contaminated air gun injectors while receiving inoculations during basic training.  In August 2007, he submitted Internet information pertaining to the risks of receiving air gun injections.  A February 28, 2005 article entitled "Plan Backfires-BVA Fast Letter Boost Claims" quotes Lawrence Deyton, M.D., Chief, Consultant, Public Health Strategic Health Care Group, for VA, as stating that it was "possible the devices could transmit" hepatitis C and that "with the right degree of misuse, the devices could become contaminated."  The Veteran denied intravenous drug use and said that he had no tattoos in his May 2008 substantive appeal.  Instead, he emphasized that during basic training, he was given "injections with an air gun, which has been documented as having been the cause of hepatitis C due to non-sterile administration on the part of the military medical personnel."  In his December 2006 claim, he reported that his hepatitis C was diagnosed in 2000.

The record shows that the Veteran underwent left knee surgery in April 1975 before military service.  May 1975 private hospital records reveal that he evidently picked at his stitches and caused his incision to bleed.  In March and April 1976, he was hospitalized after a motor vehicle accident due to drugs and alcohol.

Records associated with the Veteran's SSA disability file include reports of pre-service psychiatric hospitalizations, including a September 1975 report in which the Veteran stated that his mother took him to a hospital in 1975 because he "was into drugs."  During the Veteran's August 1994 admission to Lakeside Alternatives, the Veteran's mother reported that the Veteran had a past addiction to dilaudid, heroin, and cocaine.  During an October 1994 Social Security psychiatric evaluation, the Veteran reported that his "problem dates back since the age of 13 when he began to have bad company, went into using drugs, smoking pot, and cocaine."  He overdosed and was admitted to a hospital.  Also during one of those drug binges and under the influence, he was involved in a car accident in 1970.  He added that the only friends he had provided him with drugs like marijuana, beer, or cocaine.  Post-service VA treatment records document ongoing cocaine dependence and the Veteran's admissions that he had snorted and smoked cocaine.

On enlistment examination in November 1979, the Veteran was noted to have tattoos.  Service treatment records do not reflect the presence of hepatitis; there were no reports of blood transfusions or records of in-service injuries or any surgical procedure that may have warranted a blood transfusion.    

In May 1993, the Veteran was privately hospitalized for treatment of acute appendicitis and noted to have a coagulation defect.  An appendectomy was performed and an acutely inflamed, nonperforated appendix was noted.

SSA records indicate that the Veteran was found totally disabled and eligible for benefits in 1994 due to schizoaffective disorder and status post appendectomy.

Based on the foregoing evidence, it appears that the Veteran had at least two hepatitis C risk factors prior to the alleged air gun inoculations received during military service: intranasal cocaine use and tattoos. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter with a hepatitis C risk factor questionnaire.  Ask him to complete and return the questionnaire.

2.  Ask the Veteran to provide all treatment records from Orlando Regional Medical Center dated from May 1993 to the present, or authorize VA to obtain the records on his behalf.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3.  After the above development has been completed to the extent possible, the claims file should be provided to a VA physician to obtain an opinion as to the likely source of the Veteran's hepatitis C.

Following a review of the claims file, the examiner is requested to provide an opinion as to the following:

a) Is it more likely, less likely, or at as least as likely as not (a 50 percent probability) that the Veteran's current hepatitis C was caused by his intranasal cocaine use at any time (before, during, or after service)?
b) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his tattoos noted on entrance examination in November 1979?
c) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his vaccinations by air gun injection during active service?
d) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his unsubstantiated report of receiving blood transfusions in service?
e) Discuss the likelihood that the Veteran's current hepatitis C was caused by any other risk factors that are apparent from the evidence of record or the Veteran's hepatitis C risk factors questionnaire, if returned.

Please provide the medical reasoning for your conclusions to include discussion of the usual incubation period and onset of symptoms for hepatitis C, an explanation of why any particular risk factor was the more likely cause of the Veteran's hepatitis C rather than other risk factors, and cite to medical treatises or studies if warranted.  If a VA examination is deemed necessary to respond to the questions, one should be scheduled.

4.  After completion of the above action, the AMC/RO should readjudicate the claim on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


